ACCEPTED
                                                                                   03-15-00522-CV
                                                                                           7378928
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                             10/14/2015 4:14:41 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                              NO. 03-15-00522-CV

                                                                  FILED IN
                           In the Third Court of Appeals   3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
                                                           10/14/2015 4:14:41 PM
                                   Austin, Texas
                                                               JEFFREY D. KYLE
                                                                    Clerk



          MICHAEL W. SCHUETZ AND JAMIE K. SCHUETZ, APPELLANTS

                                          v.

SOURCE ONE MORTGAGE SERVICES CORPORATION; MORTGAGE ELECTRONIC
  REGISTRATION SYSTEMS, INC.; CITIMORTGAGE, INC.; BARRETT DAFFIN
 FRAPPIER TURNER & ENGLE; ROBERT FERGUSON, AND BARBARA FERGUSON,
                                     APPELLEES


                    APPEAL FROM CAUSE NO. C2013-1445C
                274 DISTRICT COURT OF COMAL COUNTY, TEXAS
                    TH

                        HON. DIB WALDRIP PRESIDING


 APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
                    TO FILE BRIEF


Stephen Casey
Texas Bar No. 24065015
                                                        ORAL
CASEY LAW OFFICE, P.C.                                ARGUMENT
595 Round Rock West Drive                             REQUESTED
Suite 102
Round Rock, Texas 78681
Telephone: 512-257-1324
Fax: 512-853-4098
stephen@caseylawoffice.us

Counsel for Appellants
Michael W. Schuetz and Jamie K. Schuetz



                                          i
                           GROUNDS FOR MOTION

1. Appellant’s Brief was due to be filed in Court on October 5, 2015.

2. Appellant’s counsel did not receive any notice informing counsel of the date the
   brief was due in Court, therefore missing the due date.

3. The Court has issued a new due date of October 19, 2015.

4. Appellant is asking for a 30-day extension, making the due date November 18,
   2015.

5. This is Appellant’s first request for an extension.



                                      PRAYER

For the foregoing reasons, Appellant prays the Court will grant the motion.



                                        Respectfully submitted,


                                           /s/ Stephen Casey

                                        Stephen Casey
                                        Texas Bar No. 24065015

                                        595 Round Rock West Drive, Suite 102
                                        Round Rock, Texas 78681
                                        Telephone: 512-257-1324
                                        Fax: 512-853-4098
                                        stephen@caseylawoffice.us




                                           1
                     CERTIFICATE OF CONFERENCE
      I hereby certify that I have conferenced with opposing counsels, via e-mail
on October 14, 2015. Opposing counsels are unopposed to the Motion for
Extension of Time to File Appellant’s Brief.


                                       /s/Stephen Casey




                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing motion has
been served on Wednesday, October 14, 2015, on the following via electronic
transmission:


      David L. Foster
      Locke Lord LLP
      600 Congress Avenue, Suite 2200
      Austin, TX 78701
      (512) 305-4700-Phone
      (512) 305-4800-Fax
      dfoster@lockelord.com


      Mark D. Hopkins
      Hopkins & Williams, P.L.L.C.
      12117 Bee Caves Road, Suite 260
      Austin, TX 78738
      (512) 600-4320-Phone
      (512) 600-4326-Fax
      mark@hopkinswilliams.com




                                         2
David G. Pfeuffer
Brazle & Pfeuffer
170 E. San Antonio Street
New Braunfels, TX 78130
(830) 629-8008-Phone
(830) 629-2161-Fax
dpfeuffer@nblawyers.net



                            /s/ Stephen Casey




                              3